Topletz v. Ursa Equity Corp.                                        



IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-87-099-CV



STEVEN K. TOPLETZ,

	APPELLANT

vs.



URSA EQUITY CORPORATION,

	APPELLEE


 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT

NO. 408,932, HONORABLE JOE B. DIBRELL, JR., JUDGE PRESIDING
 


PER CURIAM
	The district court rendered judgment on March 27, 1987, for appellee Ursa Equity
Corporation and against appellant Steven K. Topletz.  Topletz perfected his appeal on April 24,
1987, and filed for bankruptcy on July 7, 1987.  In re Topletz, No. 87-11341 (Bankr. W.D.
Tex.).  Topletz was discharged from bankruptcy on December 5, 1988. (1)
	In a letter dated June 1, 1992, Topletz contends that any claims belonging to Ursa
have been terminated by the discharge in bankruptcy.  Ursa has not responded.  Accordingly, the
Court dismisses the appeal on the Court's own motion.



	The Court notes that its orders of August 12, 1987 (motion nos. CV-21,507 and
CV-21,508) and September 9, 1987 (motion no. CV-21,570) are void as violative of the automatic
stay in bankruptcy.  See 11 U.S.C. § 362 (1988).

[Before Chief Justice Carroll, Justices Aboussie and Jones]
Appeal Dismissed
Filed:  May 5, 1993
[Do Not Publish]
1.       Accordingly, this Court's May 6, 1992, order abating the appeal is vacated and the appeal
is reinstated.